DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi (US 2017/0011703 A1).

Claim 1, Higuchi (Fig. 1-22) discloses a display driver (13; Fig. 1), having first (D1; Fig. 2) to kth output channels (D960; Fig. 2) outputting first to kth pixel driving voltages (G1-G980; Fig. 2) respectively corresponding luminance levels (Paragraph [0051]) of respective pixels (Fig. 1; Paragraph [0038]; wherein discloses pixels) indicated in a video signal (VPS; Fig. 2), k being an integer of 2 or more (Fig. 2; wherein figure shows at least 980 output signals), the display driver (Fig. 2-4, 7, and 20) comprising: 
5an output timing control part (132; Fig. 2 and 4), generating first to kth output timing signals (CL1 through CL80; Fig. 4) indicating output timings (Fig. 6) at the respective first to kth output channels (Fig. 3; Y1-Y980; Fig. 3); and 
an output part (133; Fig. 2), respectively outputting the first to kth pixel driving voltages (Fig. 3; Y1-Y980; Fig. 3) at the output timings indicated in the respective first to kth output timing signals (CL1 through CL80; Fig. 4), 
wherein the output timing control part (132; Fig. 2 and 4) comprises: 
10a control signal generation part (320; Fig. 4; CSC and RG; Fig. 7), receiving a designation of the output timing at each of the first to kth output channels (DT1-DT4; Fig. 4 and 7) and generating (321; Fig. 4) a first delay pulse signal (Fig. 8; Paragraph [0071]) at the output timing of the first output channel (CL1; Fig. 7 and 3) that is designated and generating (324; Fig. 4) a second delay pulse signal (Fig. 9-11) at the output timing of the kth output channel (CL80; Fig. 4 and 3) that is designated; 
a first delay generation part (Fig. 20; wherein first delay mode), receiving the first delay pulse signal (SCK1-SCK5; Fig. 20 and 8), and generating first to 15kth first direction delay shift signals (First delay mode; Fig. 20; Paragraph [0122]) in which the first delay pulse signal (CL1-CL20; Fig. 12) is present after a delay increased by a unit delay time (UD; Fig. 12) for each output channel from the first output channel to the kth output channel (G1-G240; Fig. 12), 
a second delay generation part (Fig. 20; wherein second delay mode), receiving the second delay pulse signal (SCK1-SCK5; Fig. 20 and 9-11), and generating first to kth second direction delay shift signals (second delay mode; Fig. 20; Paragraph [0122]) in which the second delay pulse signal (CL1-CL20; Fig. 13) is present 20after the delay increased by the unit delay time (2UD; Fig. 13) for each output channel from the kth output channel to the first output channel (Fig. 19), and 
a delay selection part (SW1-SW5; Fig. 20), for each of the first to kth output channels (CL1-CL20; Fig. 2), selecting one signal whose timing at which the delay pulse signal (SCK1-SCK5; Fig. 20) is present is earlier from each of the first to kth first direction delay shift signals (Paragraph [0122]; wherein discloses a first delay mode) and each of the first to kth second direction delay shift signals (Paragraph [0122]; wherein discloses a second delay mode) that 29File: 112845usfare signals corresponding to the same output channel (Fig. 18 and 19), and outputting the selected signals (CL1-CL20; Fig. 2) for the respective first to kth output channels as the first to kth output timing signals (Fig. 18).  

Claim 2, Higuchi (Fig. 1-22) discloses wherein the first delay generation part (Fig. 20; wherein first delay mode) comprises a first delay circuit group (SR1-SR2; Fig. 7) in which first to kth delay circuits (Fig. 4) respectively 5corresponding to the first to kth output channels (133; Fig. 3) are connected sequentially in an order from 1 to k (Fig. 18) and is configured to input the first delay pulse signal (Fig. 8 and 12) to the first delay circuit of the first delay circuit group (SR1-SR2; Fig. 7) and set respective outputs of the first to kth delay circuits of the first delay circuit group (SR1-SR2; Fig. 7) as the first to kth first delay shift signals (UD and SCK1-SCK5; Fig. 8), and 
the second delay generation part (Fig. 20; wherein second delay mode) comprises a second delay circuit group (SR3-SR4; Fig. 7) in which first to 10kth delay circuits (Fig. 4) respectively corresponding to the first to kth output channels (133; Fig. 3) are connected sequentially in an order from k to 1 (Fig. 19) and is configured to input the second delay pulse signal (Fig. 9-11 and 13-15) to the kth delay circuit of the second delay circuit group (SR3-SR4; Fig. 7) and set respective outputs of the first to kth delay circuits of the second delay circuit group (SR3-SR4; Fig. 7)  as the first to kth second delay shift signals (UD2-UD4 and SCK1-SCK5; Fig. 9-11).  

Claim 3, Higuchi (Fig. 1-22) discloses wherein the delay circuits (SR1-SR4; Fig. 7) comprised in each 15of the first delay circuit group (SR1-SR2; Fig. 7) and the second delay circuit group (SR3-SR4; Fig. 7) are flip-flops (Paragraph [0092]), 
the first delay circuit group (SR1-SR2; Fig. 7) comprises a first shift register (SR1; Fig. 7) configured so that first to kth flip-flops (F1-F5; Fig. 7) corresponding to the first to kth output channels (CL1-CL5; Fig. 7) are connected sequentially in an order from the first to kth flip-flops (F1-F5; Fig. 7) and the first delay pulse signal (SCK1; Fig. 7) is input to the first flip-flop (F1; Fig. 7), and 
the second delay circuit group (SR3-SR4; Fig. 7 and 20) comprises a second shift register (SR3; Fig. 7 and 20) configured so that first to 20kth flip-flops (F1-F5; Fig. 20) corresponding to the first to kth output channels (Fig. 20) are connected sequentially in an order from the kth to first flip-flops (Paragraph [0122];  wherein discloses a second delay mode) and the second delay pulse signal (SCK5; Fig. 20) is input to the kth flip-flop (F5; Fig. 20).  

Claim 12, Higuchi (Fig. 1-22) discloses wherein the control signal generation part (320; Fig. 4; CSC and RG; Fig. 7) 5receives designations of a first unit delay time (DT1; Fig. 4 and 7) and a second unit delay time (DT3; Fig. 4) and generates a first clock signal of a cycle (Fig. 8) corresponding to the first unit delay time (DT1; Fig. 4) to be supplied to clock terminals (SCK1-SCK5; Fig. 7) of the first to kth flip-flops (F1-F5; Fig. 7) of the first delay circuit group (SR1; Fig. 7), and generates a second clock signal of a cycle (Fig. 9-11) corresponding to the second unit delay time (2UD, 3UD, or 4UD; Fig. 9-11) to be supplied to clock terminals (SCK1-SCK5; Fig. 7) of the first to kth flip-flops (F1-F5; Fig. 7) of the second delay circuit group (SR3; Fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (US 2017/0011703 A1) in view of Shirasaki (US 2016/0063957 A1).

Claim 4, Higuchi (Fig. 1-22) discloses wherein the delay circuits (SR1-SR4; Fig. 7) comprised in each 15of the first delay circuit group (SR1-SR2; Fig. 7) and the second delay circuit group (SR3-SR4; Fig. 7) are each connected sequentially with each other (Paragraph [0092]; wherein discloses cascade connected), 
the first delay circuit group (SR1-SR2; Fig. 7) is configured so that to kth circuits (F1-F5; Fig. 7) corresponding to the first to kth output channels (CL1-CL5; Fig. 7) are connected sequentially in an order from 1 to k (F1-F5; Fig. 7), and the first delay pulse signal (SCK1; Fig. 7) is input to the first circuit (F1; Fig. 7), and 
the second delay circuit group (SR3-SR4; Fig. 7 and 20) is configured so that first to 20kth circuits (F1-F5; Fig. 20) corresponding to the first to kth output channels (Fig. 20) are connected sequentially in an order from k to 1 (Paragraph [0122];  wherein discloses a second delay mode), and the second delay pulse signal (SCK5; Fig. 20) is input to the kth circuit (F5; Fig. 20).  
Higuchi does not expressly disclose the delay circuits comprised in each of the first delay circuit group and the second delay circuit group are each an inverter circuit comprising a pair of inverter elements connected sequentially with each other.
Shirasaki (Fig. 3 and 5) discloses the delay circuits (CD1-CD(t+1); Fig. 5) comprised in each of the first delay circuit group (CD1; Fig. 5) and the second delay circuit group (CD2; Fig. 5) are each an inverter circuit (V1 and V2; Fig. 5) comprising a pair of inverter elements connected sequentially with each other (V1 and V2; Fig. 5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Higuchi’s display driver by applying delay circuits, as taught by Shirasaki, so to use a display driver with delay circuits for providing a display driver which can prevent concentration of currents flowing into the display device and display a high-quality image without uneven luminance (Paragraph [0006]).

10Claim 13, Shirasaki (Fig. 3 and 5) discloses wherein the first to kth inverter circuits (V1 and V2; Fig 5) of each of the first (CD1; Fig. 5) and second delay circuit groups (CD2; Fig. 5) are able to change output delay times (Paragraph [0049]) based on a delay control signal (CTRL; Fig. 5), 
the control signal generation part (PF; Fig. 5) receives designations of a first unit delay time (CD1; Fig. 5; Paragraph [0049]) and a second unit delay time (CD2; Fig. 5; Paragraph [0049]), supplies a first delay control signal (CTRL; Fig. 5) indicating the first unit delay time (Paragraph [0049]) 15that is designated to each of the first to kth inverter circuits (V1 and V2; Fig. 5) of the first delay circuit group (CD1; Fig. 5), and supplies a second delay control signal (CTRL; Fig. 5) indicating the second unit delay time (CTRL; Fig. 5) that is designated to each of the first to kth inverter circuits (V1 and V2; Fig. 5) of the second delay circuit group (CD2; Fig. 5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Higuchi’s display driver by applying delay circuits, as taught by Shirasaki, so to use a display driver with delay circuits for providing a display driver which can prevent concentration of currents flowing into the display device and display a high-quality image without uneven luminance (Paragraph [0006]).

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 5-7, the claims are directed to Applicant’s figure 10. The claims add further detail to the delay selection circuit which is not specifically taught or disclosed by the circuit prior art references.
With respect to claims 8-11, the claims are directed to Applicant’s figure 11. The claims add further detail to the delay selection circuit which is not specifically taught or disclosed by the circuit prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/           Primary Examiner, Art Unit 2691                                                                                                                                                                                             	08/10/2022